DETAILED ACTION

Status of the claims
	Claims 1-18 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20140232874) in view of Wang (US 20040119590).
Regarding claim 1, Meyer disclose a surveillance system, comprising
A community security system for monitoring at least a first and second private security area each monitored by at least a first and second individual private security system each having group members permitted to be in the first and second private security areas without restriction, 
[0038] In yet another aspect, access by users is controlled on a per-zone basis so that a user may only have access to the media segments and event information associated with one or more zones for which the said user is authorized in the plurality of zones, wherein event information are based on the event notification messages.
Meyer did not disclose the community security system comprising: at least two detection devices in the first private security system for detecting human movement in a first detection zone; the at least two detection devices in the first private security system being in network communication with each other; 
and at least two detection devices in the second private security system for detecting human movement in a second detection zone where the at least two detection devices in the second private security system being in network communication with each other and
where at least one of the at least two detection devices in the second detection zone is in network communication with at least one of the at least detection devices in the first detection zone.
Wang teaches a security system comprising [0086] Therefore, if an intruder enters into the protection area and is detected by one of the motion detectors 15 of the alarm device 10, the intruder would either search around for larceny or try to escape because of the alert signal is produced. So, the same motion detector 15 or another motion detector 15 would certainly detect the intruder's activity within the single zone delaying period of the cross zone delaying period respectively and sent out a second detecting signal to the false alarm reduction system 17. When the false alarm reduction system 17 receives two or more detecting signals from the different motion detectors 15 or from the same motion detector 15 under certain circumstances, the false alarm reduction system 17 would immediately trigger the control processor unit 13 to normally respond by fully activating the alert signal generator 16 as well as the RF transmitter 14 to transmit the radio frequency to the designated location such as police station. {“the same motion detector 15 or another motion detector 15 would certainly detect the intruder's activity within the single zone” thus two detection devices}
Wang disclosed further [0017] Another object of the present invention is to provide a wireless security network, wherein each of the alarm devices uses a short range radio wave to transmit the activating signal to communicatively network with another alarm device so as to expand the coverage area comparing with the conventional alarm system. 
Meyer and Wang are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the community security system comprising: at least two detection devices in the first private security system for detecting human movement in a first detection zone; the at least two detection devices in the first private security system being in network communication with each other; and at least two detection devices in the second private security system for detecting human movement in a second detection zone where the at least two detection devices in the second private security system being in network communication with each other and where at least one of the at least two detection devices in the second detection zone is in network communication with at least one of the at least detection devices in the first detection zone for Meyer’s system in order to either cover more areas or reduce false alarm. 


Claims 2, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20140232874) in view of Wang (US 20040119590), in view of Cohn (US 20100281161).
Regarding claim 2, Meyer did not disclose where the at least two detection devices in the first private security area is in network communication with at least one personal mobile device of a group member to alert the group member of the personal mobile device of movement detected by one of the at least two detection devices in the first private security area. 
Cohn teaches a security system wherein [0005] A home monitoring system provides an ability to monitor a status of a home so that a user can be made aware of any monitored state changes. For example, when a sensor is tripped, real-time alerts and associated data such as video or photo clips can be sent to the user (e.g., to a network-connected computer or to a mobile device). 
Meyer and Cohn are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least one of the at least two detection devices being in network communication with at least one personal mobile device of a group member to alert the group member of the personal mobile device of movement detected by one of the at least two detection devices for the combined system in order to alert interested personnel. 
Regarding claim 6, Meyer did not disclose further including a server, where the at least two detection devices in the first and second private security area and at least one mobile device is in network communication with the server. 
Cohn teaches further [0027] Embodiments of the configurable security, monitoring and automation (SMA) controller of the present invention provide not only for communicating with and interpreting signals from sensors and devices within a dwelling, but also for accessing and monitoring those sensors and devices from locations remote to the dwelling. Embodiments of the SMA controller provide such capability through linkages to external servers via access networks such as the Internet, provider network, or a cellular network. The external servers provide a portal environment through which a user can, for example, monitor the state of sensors coupled, directly or indirectly, to the SMA controller in real-time, configure the controller, and provide controlling information to the SMA controller. The servers can further automatically provide information to a user via remote devices such as mobile phones, computers, and pagers. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a server, where the at least two detection devices in the first and second private security area and at least one mobile device is in network communication with the server for the combined system in order to have a centralized monitoring. 
Regarding claim 10, the claim is interpreted and rejected as claim 1 and 6. 


Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20140232874) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Hill (US 20120230629).
Regarding claim 3, Meyer did not disclose where the group member is not alerted of the movement detection until the movement is detected by detection devices located in both the first and second detection zones.
Hill teaches a security system wherein [0051] Linking the processing in this way may reduce false alarms and improve detection accuracy (for instance an alarm may be generated only if detected in both of two linked zones) but also allows information such as the speed and direction of movement of the acoustic source to be tracked.
Meyer and Hill are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the group member is not alerted of the movement detection until the movement is detected by detection devices located in both the first and second detection zones for the combined system in order to reduce false alarm.
Regarding claim 11, the claim is interpreted and rejected as claims 2-3.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20140232874) in view of Wang (US 20040119590), in view of Cohn (US 20100281161),
in view of Coon (US 20020147006).
Regarding claim 4, Meyer did not disclose where the security system is capable of being disarmed by the geo-location of one or more group members' mobile devices being within the first or second private security area.
Coon teaches a security system wherein [0024] According to the invention, a user may automatically control any device that is connected to the control device 140. Preferably, the distance threshold, hysteresis and the desired action(s) taken at the threshold are fully configurable by the user. As such, it is possible for the programmed functions to be initiated with no user interaction. In this manner, a user can, for example, automatically arm or disarm a building security system as a function of the location of the mobile device 120. According to another embodiment of the present invention, status information is available to a user of the mobile device.
Meyer and Coon are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the security system is capable of being disarmed by the geo-location of one or more group members' mobile devices being within the first or second private security area for the combined system in order to provide flexibility to the user.
Regarding claim 5, the claim is interpreted and rejected as claim 4.


Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20140232874) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Seals (US 20030184436).
Regarding claim 7, Meyer did not disclose further including sensory alerts in network communication with the server, where the sensory alerts may be triggered upon activation of a panic function on the at least one mobile device.
Seals teaches a security system wherein the panic button is included in a portable wireless emergency activation unit associated with the base unit. (claim 16)
Meyer and Seals are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate sensory alerts in network communication with the server, where the sensory alerts may be triggered upon activation of a panic function on the at least one mobile device for the combined system in order to provide additional protection to the user.
Regarding claim 15, the claim is interpreted and rejected as claim 7.


Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20140232874) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Eckstein (US 20050012613).
Regarding claim 8, Meyer did not disclose where the detection devices have geo-location tags and where the server stores the associated geo-location tag of each of the detection devices to register the location of any movement detected by any of the at least two detection devices.
Eckstein teaches a security system wherein [0021] The electronic shadow tracking system of the present invention (hereinafter also referred to as tracking system) allows a computer program to map an area (e.g., a floor of a retail store, transportation center, convention center, warehouse, distribution center) by using RFID tags placed in a geometric pattern on the floor (fixed RFID sensors) and read by antennas placed in the ceiling, and/or on the walls or even in or on pedestals. Fixed RFID sensors may also be attached to store fixtures, racks or point of sale counters to identify and/or locate such objects. In addition to fixed RFID sensors, there may also be mobile RFID sensors attached to movable items within the environment that allow the tracking system to also identify articles, objects or persons attached to the mobile sensors. For example, the mobile RFID sensors may be attached to products being sold in a retail store or may be in the form of an employee badge to identify personnel working in the store. According to the preferred embodiments, a computer program can use RFID sensors and antennas to map an area, also referred to as a sensor net, detection zone or security zone at various locations, where it is desirable to track goods and/or people, such as, for example, a warehouse, airport, train station, subway station, bus station, stadium, convention center, and anywhere along a product distribution line. 
Meyer and Eckstein are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the detection devices have geo-location tags and where the server stores the associated geo-location tag of each of the detection devices to register the location of any movement detected by any of the at least two detection devices for the combined system in order to provide location information about movement being detected. 
Regarding claim 13, the claim is interpreted and rejected as claim 8. 


Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20140232874) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Frink (US 20080177646).
Regarding claim 9, Meyer did not disclose a camera in network communication with the server where the server is able to control the movement of the camera in response to movement detected by one of the at least two detection devices.
Frink teaches a monitoring system wherein [0021] The present invention incorporates passive infrared sensors (PIR) interfaced with the low power radio network. Security monitoring is enhanced over prior art systems through the use of this PIR sensor network in combination with the IP cameras. In an exemplary scenario, the PIR sensor network is deployed in monitoring pattern about the work site. As humans approach individual PIR sensors their body heat will pass a triggering threshold that is predetermined for optimum detection. Detection will take place and the PIR sensor network will pass a detection signal through the Zigbee.TM. bridge device over the Internet to the server. The server will in turn take control of the nearest PTZ camera and move it to focus on the area of the detection. 
Meyer and Frink are considered to be analogous art because they pertain to a site monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a camera in network communication with the server where the server is able to control the movement of the camera in response to movement detected by one of the at least two detection devices for the combined system as in order to provide additional information on the situation. 
Regarding claim 12, the claim is interpreted and rejected as claim 9. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20140232874) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), 
in view of Bagdikian (US 20150180986).
Regarding claim 14, Meyer did not disclose further including a camera in network communication with the server, where the camera has associated geo-coordinates stored on the server and where the server controls the camera view in response to alert notifications received from the at least one of the at least two detection devices in the second private security area generating an alert notification based upon the geo-coordinate of the camera relative to the geo-coordinates of the least one of the at least two detection devices generating an alert notification. 
Bagdikian teaches a security system wherein [0058] Having detected that an event has occurred, the triangulation service 340 may analyze the acoustic data to determine a geo-location for the detected event. For example, strength of acoustic signals may be triangulated by the triangulation service 340 to identify the most likely geo-location of the detected event. This geo-location data may be transmitted to the camera sensor service 360 which may then control one or more camera sensors to train their viewing area on the determined geo-location so that camera image/video data may be collected. 
Meyer and Bagdikian are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a camera in network communication with the server, where the camera has associated geo-coordinates stored on the server and where the server controls the camera view in response to alert notifications received from the at least one of the at least two detection devices in the second private security area generating an alert notification based upon the geo-coordinate of the camera relative to the geo-coordinates of the least one of the at least two detection devices generating an alert notification for the combined system in order to provide additional visual information.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20070152807) in view of Branson (US 20140365614), in view of Wang (US 20040119590).
Regarding claim 16, Referring to Fig. 1, Huang teaches a security system, comprising
A community security system for monitoring intruders having at least two private security areas each monitored by individual private security systems and 
 [0019] In FIG. 1, the mutual communication between two internal area security sub-systems within the same security area (for example the area security sub-system 10 and the area security sub-system 20) uses internal audio/video communication interface, while the mutual communication between two area security sub-systems from different security areas (for example, the area security sub-system 10/20 and the area security sub-system 30) uses external audio/video communication interface. {two area security sub-systems thus two private security area}
[0019] In FIG. 1, the mutual communication between two internal area security sub-systems within the same security area (for example the area security sub-system 10 and the area security sub-system 20) uses internal audio/video communication interface, while the mutual communication between two area security sub-systems from different security areas (for example, the area security sub-system 10/20 and the area security sub-system 30) uses external audio/video communication interface.  
Huang did not disclose a server in network communication with each individual private security system, where the server facilitates the exchange of information between the private security systems about intruders
First, Huang disclosed [0023] The multi-system with one master and more independent sub-systems may be linked via cable networks.
Second, Branson teaches a communication network wherein [0030] The communications network 120 may include one or more servers, networks, or databases, and may use a particular communication protocol to transfer data between the compute nodes 110A-110D.
Huang and Branson are considered to be analogous art because they pertain to network application. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a server in network communication with each individual private security system, where the server facilitates the exchange of information between the private security systems about intruders for Huang’s system so that security sub-systems could share relevant information.
Huang did not disclose such that a user of one private security system can be alerted of intruders detected on another private security system.
Wang teaches a security system wherein [0084] Activate the control processor unit 13 to normally respond by activating the alert signal generator 16 to produce the alert signal when another motion detector 15 detects another motion activity in another protection area.
Huang and Wang are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a user of one private security system can be alerted of intruders detected on another private security system for Huang’s system so that user in other area would be informed the event. 


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20070152807) in view of Branson (US 20140365614), in view of Wang (US 20040119590), in view of Cohn (US 20100281161).
Regarding claim 17, Huang did not disclose where the users of the individual security systems of the private security areas interface with the server via an application accessible via the user mobile device, whereby the user is able to receive notifications of intruder activities occurring in the community system via the user's mobile device.
Cohn teaches a security system wherein [0005] A home monitoring system provides an ability to monitor a status of a home so that a user can be made aware of any monitored state changes. For example, when a sensor is tripped, real-time alerts and associated data such as video or photo clips can be sent to the user (e.g., to a network-connected computer or to a mobile device). 
Huang and Cohn are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the users of the individual security systems of the private security areas interface with the server via an application accessible via the user mobile device, whereby the user is able to receive notifications of intruder activities occurring in the community system via the user's mobile device for the combined system in order to alert interested personnel.
Regarding claim 18, Huang did not disclose where the servers provides information to at least one of the two private security areas about security breaches occurring in other areas upon request from the at least one of the two private security areas. 
Cohn teaches further [0073] The events stored in an operator domain database, or other data storage system, can be filtered and analyzed as required by the provider. For example, all events recorded for a particular SMA controller (or associated subscriber), can be searched for and included in a report requested either by the subscriber or the provider. Such a report can be made available through a subscriber portal or a management portal.
Huang and Cohn are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate where the servers provides information to at least one of the two private security areas about security breaches occurring in other areas upon request from the at least one of the two private security areas for the combined system in order to enhance collaboration among different monitoring areas.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685